PER CURIAM.
This case is before the court a second time. See Hansen v. Muller, 65 S. D. 546, 276 N. W. 150. Following the decision by this court, an application was made to the trial court to change the venue of the action which application was granted, and the case was tried the second time in Lake County. As in the previous trial, the jury in the second trial returned a verdict in favor of the defendant. Plaintiff 'has appealed.
The judgment and order appealed from are affirmed.
POLLEY, ROBERTS, RUDOLPH, and SMITH, JJ., concur.